*52OPINION
By BARNES, J.
We have carefully examined the pleadings, original papers and transcript of docket and journal entries in an effort to determine the errors complained of. From the brief of the administrator, we find the contention being made that the money in question was originally the property of the decedent, and that Sauls should have presented his claim to the administrator, and if disallowed, then brought his action in the Court of-Common Pleas.
From the original 'motion we ascertain that the claim was made that the money did not belong to the estate, but to the son of decedent. In the absence of a bill of exceptions we must assume that the evidence both in the Probate Court and in the Common Pleas Court was sufficient to warrant this finding and judgment. Cooper in his brief states that in his inventory, notation was made that the son of decedent claimed this fund. Other than this admission in the brief we have no information as to the fact. If Cooper, Administrator, knew that the amount was claimed by the son, the funds should have been kept separate and not used in the payment of any obligations against the estate.
This controverted question could only be determined through the evidence. In the absence of a.bill of exceptions all questions of fact must be resolved favorably to the defendant in error.
Finding no prejudicial error, the judgment of the lower courts will be affirmed. Cause remanded for further proceedings according to law. Exceptions will be allowed if desired.
KUNKLE, PJ, and HORNBECK, J, concur.